Exhibit 10.96

SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of February 25,
2010, among Koppers Ventures LLC, a Delaware limited liability company, (the
“Guaranteeing Subsidiary”), a subsidiary of Koppers Inc. (or its permitted
successor), a Pennsylvania corporation (the “Issuer”), the Issuer, Koppers
Holdings Inc., as Guarantor, the other subsidiary guarantors (as defined in the
Indenture referred to herein) and Wells Fargo Bank, National Association, as
trustee under the Indenture referred to below (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer has heretofore executed and delivered to the Trustee an
indenture (the “Indenture”), dated as of December 1, 2009 providing for the
issuance of 7.875% Senior Notes due 2019 (the “Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuer’s Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Note as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AGREEMENT TO GUARANTEE. The Guaranteeing Subsidiary hereby agrees to provide
an unconditional Guarantee on the terms and subject to the conditions set forth
in the Guarantee and in the Indenture including but not limited to Article 10
thereof.

3. NO RECOURSE AGAINST OTHERS. No director, officer, employee, incorporator or
stockholder of the Issuer or any Guarantor, as such, will have any liability for
any obligations of the Issuer or the Guarantors under the Notes, this Indenture,
the Guarantees or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder of Notes by accepting a Note waives
and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.

4. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.



--------------------------------------------------------------------------------

5. COUNTERPARTS. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement

6. EFFECT OF HEADINGS. The Section headings herein are for convenience only and
shall not affect the construction hereof.

7. THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary and the Issuer.

IT WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed and attested, all as of the date first above written.

Dated: February 25, 2010,

 

KOPPERS VENTURES LLC By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Senior Vice President, Administration,
General Counsel & Secretary KOPPERS HOLDINGS INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Senior Vice President, Administration,
General Counsel & Secretary

 

-2-



--------------------------------------------------------------------------------

Subsidiary Guarantors: WORLD-WIDE VENTURES CORPORATION By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS DELAWARE, INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS CONCRETE PRODUCTS, INC.
By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary CONCRETE PARTNERS, INC. By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary KOPPERS ASIA LLC By:  

/s/ Steven R. Lacy

  Name:   Steven R. Lacy   Title:   Secretary WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Trustee By:  

/s/ MARTIN REED

  Authorized Signatory   MARTIN REED   VICE PRESIDENT

 

-3-